DETAILED ACTION
Claims 1, 3-11, 13-16 and 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
With regard to the Final Office Action from 29 July 2021, the Applicant has filed a response on 23 September 2021.
Claims 1, 7, 8, 9, 10, 11 and 16 were rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 12 and 16 of U.S. Patent No. 10, 339,214 B2. A terminal disclaimer was filed on 23 September 2021 and this has been approved. The Examiner hereby withdraws the nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 1, 3-11, 13-16 and 18-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A computer implemented method of recognizing types of terms in a specified corpus, comprising:
providing a set of known terms                         
                            t
                             
                            ϵ
                             
                            T
                        
                    , each of the known terms t belonging to a given set of types                         
                            Γ
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            γ
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                
                            
                        
                    , wherein each of the terms is comprised of a list of words,                         
                            t
                            =
                             
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                            …
                            ,
                             
                            
                                
                                    w
                                
                                
                                    n
                                
                            
                        
                    , and the union of all the words w for all the terms t is a word set W;
                        
                            W
                        
                    ;
using, by a mapping determining component of the computer system, the set of known terms                         
                            T
                        
                     and the given set of types                         
                            Γ
                        
                     to determine a set of pattern-to-type mappings                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            →
                                            γ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            p
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            →
                                            γ
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                
                            
                        
                    , each of the pattern-to-type mappings p →                         
                            γ
                        
                     mapping an associated sequence of the clusters of words to one or more of the given set of types                         
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            γ
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                
                            
                        
                    ;
using, by a term recognition component of the computer system, the determined set of pattern-to-type mappings to recognize corpus terms in the specified corpus, each of the corpus terms being comprised of two or more words; and
for each of the recognized corpus terms in the specified corpus, building, by a word mapping component of the computer system, a vector of contexts for each of the two or more words of said each recognized corpus terms describing a plurality of contexts in which said each word is found in the specified corpus, and using the vector of contexts to map said two or more words to one of the sequences of the clusters of words; and
using, by a type recognition component of the computer system, one of the determined pattern-to-type mappings to map said one of the sequences of the clusters of words to one or more of the types                         
                            γ
                        
                     of the given set of types                         
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            γ
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                
                            
                        
                     to recognize said one or more of the types                         
                            γ
                        
                     of the given set of types for said each recognized corpus term to boost performance of term recognition systems based on dictionary lookup while extending coverage of ontologies.
Closest Prior Art
The reference of Suzuki et al (US 2008/0301121 A1) provides a method of identifying new terms belonging to a semantic category to recognise types of terms in a 
Another reference of Boegl et al (US 2009/0234640 A1) provides teaching for the mathematical representation of a set of words ([0095]-[0096]), and the required mappings are obvious as provided [0163].

The prior art of record taken alone or in combination however fail to teach, inter alia, a method of recognising types of terms in a specified corpus involving using, each of the pattern-to-type mappings p →                         
                            γ
                        
                     mapping an associated sequence of the clusters of words to one or more of the given set of types                         
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            γ
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                
                            
                        
                    ; and the determined pattern-to-type mappings to map one of the sequences of the clusters of words to one or more of the types                         
                            γ
                        
                     of the given set of types                         
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            γ
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                
                            
                        
                    .
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 3, 4, 5, 6, 7, 8, 9 and 10 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 11, the prior art of record taken alone or in 
combination however fail to teach, inter alia, a computer system for recognising types of terms in a specified corpus involving using, each of the pattern-to-type mappings p →                         
                            γ
                        
                     mapping an associated sequence of the clusters of words to one or more of the given set of types                         
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            γ
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                
                            
                        
                    ; and the determined pattern-to-type mappings to map one of the sequences of the clusters of words to one or more of the types                         
                            γ
                        
                     of the given set of types                         
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            γ
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                
                            
                        
                    .
Claim 11 is hereby allowed over the prior art of record.
Dependent claims 13, 14 and 15 depend on claim 11 and are also allowed over the prior art of record based on their dependence on an allowable base claim.

combination however fail to teach, inter alia, an article of manufacture comprising a non-transitory computer readable storing instructions for recognising types of terms in a specified corpus involving using, each of the pattern-to-type mappings p →                         
                            γ
                        
                     mapping an associated sequence of the clusters of words to one or more of the given set of types                         
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            γ
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                
                            
                        
                    ; and the determined pattern-to-type mappings to map one of the sequences of the clusters of words to one or more of the types                         
                            γ
                        
                     of the given set of types                         
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            γ
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                
                            
                        
                    .
Claim 16 is hereby allowed over the prior art of record.
Dependent claims 18, 18 and 20 depend on claim 16 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/
Examiner, Art Unit 2657

/DANIEL C WASHBURN/          Supervisory Patent Examiner, Art Unit 2657